DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 19, 2019, January 14, 2021 and March 16, 2021 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of injection molding in claim 156.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 146-152 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto (U.S. Patent Number 6,288,849).
With regard to independent claim 146, Teramoto teaches a camera module (column 1, lines 4-7), characterized in that it comprises: a lens (Figure 1, element 7), which includes at least one edge-cut lens sheet (Figure 1, element 7 and column 2, lines 55-58), wherein the edge-cut lens sheet includes at least one chord edge (Figure 1, element 2d) and at least one circular edge (Figure 1, element 2c), wherein the chord edge and the circular edge are adjacently connected to each other (Figure 1), and wherein the chord edge and the circular edge have different curvatures (Figure 1, wherein element 2d is straight and element c2 has curvature); and a photosensitive assembly, wherein the lens is in the photosensitive path of the photosensitive assembly (column 1, lines 4-7, wherein the lens is used in a camera).
With regard to dependent claim 147, Teramoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further 
With regard to dependent claim 148, Teramoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further teaches wherein the circular edge has a curvature greater than 0,  and is an arc line segment (Figure 1, element 2c).
With regard to dependent claim 149, Teramoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further teaches wherein the chord edge is a straight line and the circular edge is a circular arc (Figure 1, elements 2d and 2c).
With regard to dependent claim 150, Teramoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further teaches wherein the number of the chord edges and the number of the circular edges are 1 (Figure 1, elements 2d and 2c, wherein 2c is a continuous arc) and the chord edge has a curvature of zero and is a straight line segment (Figure 1, element 2d is straight).
With regard to dependent claim 151, Teramoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further teaches wherein the number of chord edges is 2 (Figure 8, element 12d), and each of the chord edges has a curvature of 0 and is a straight line segment (Figure 8, wherein edges 12d are straight).
With regard to dependent claim 152, Teramoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further .

Claims 146-150 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al (U.S. Patent Publication 2012/0224267).
With regard to independent claim 146, Kikuchi et al teaches a camera module (page 1, paragraph [0002]), characterized in that it comprises: a lens (Figure 1A, element 1), which includes at least one edge-cut lens sheet (Figure 1A, element 1), wherein the edge-cut lens sheet includes at least one chord edge (Figure 1A, element 4) and at least one circular edge (Figure 1A, element 2), wherein the chord edge and the circular edge are adjacently connected to each other (Figure 1A), and wherein the chord edge and the circular edge have different curvatures (Figure 1A, wherein element 4 is straight and element 2 has curvature); and a photosensitive assembly, wherein the lens is in the photosensitive path of the photosensitive assembly (page 1, paragraph [0002], wherein the lens is used in a digital camera).
With regard to dependent claim 147, Kikuchi et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further teaches wherein the chord edge has a curvature of zero and is a straight line segment (Figure 1A, element 4).
With regard to dependent claim 148, Kikuchi et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further teaches wherein the circular edge has a curvature greater than 0,  and is an arc line segment (Figure 1A, element 2).

With regard to dependent claim 150, Kikuchi et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further teaches wherein the number of the chord edges and the number of the circular edges are 1 (Figure 1A, elements 2 and 4, wherein 2 is a continuous arc) and the chord edge has a curvature of zero and is a straight line segment (Figure 1A, element 4 is straight).

Claims 146-150, 153, 154 and 156 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itou et al (U.S. Patent Publication 2012/0182624).
With regard to independent claim 146, Itou et al teaches a camera module (page 1, paragraph [0001]), characterized in that it comprises: a lens (Figure 6a, element 100), which includes at least one edge-cut lens sheet (Figure 6a), wherein the edge-cut lens sheet includes at least one chord edge (Figure 6a, element 105) and at least one circular edge (Figure 6a, element 102), wherein the chord edge and the circular edge are adjacently connected to each other (Figure 6a), and wherein the chord edge and the circular edge have different curvatures (Figure 6a, wherein element 105 is straight and element 102 has curvature); and a photosensitive assembly, wherein the lens is in the photosensitive path of the photosensitive assembly (page 2, paragraph [0036], lines 1-4).
With regard to dependent claim 147, Itou et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further teaches 
With regard to dependent claim 148, Itou et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further teaches wherein the circular edge has a curvature greater than 0,  and is an arc line segment (Figure 6a, element 102).
With regard to dependent claim 149, Itou et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further teaches wherein the chord edge is a straight line and the circular edge is a circular arc (Figure 6a, elements 105 and 102).
With regard to dependent claim 150, Itou et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further teaches wherein the number of the chord edges and the number of the circular edges are 1 (Figure 6a, elements 105 and 1022, wherein element 102 is a continuous arc) and the chord edge has a curvature of zero and is a straight line segment (Figure 6a, element 105 and page 5, paragraph [0066], line 8).
With regard to dependent claim 153, Itou et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, and further teaches wherein the lens includes a plurality of lens sheets (Figure 6a, elements 101, 102a, 102b and 102c), at least one of which is the edge-cut lens sheet and at least one of which is a round lens sheet (Figure 6a, wherein element 101 is round and element 102 comprises the edge-cut portion).

With regard to dependent claim 156, Itou et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 153, and further teaches wherein the edge-cut lens is one-shot molded by means of injection molding (page 6, claim 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 157-159 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (U.S. Patent Publication 2012/0224267), as applied to claim 146 above, and further in view of Nishizawa et al (U.S. Patent Publication 2009/0168204).
With regard to dependent claim 157, Kikuchi et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, but fails to teach such a camera module wherein the photosensitive assembly includes at least one base, at least one photosensitive chip and at least one circuit board, and wherein the base is disposed on 
With regard to dependent claim 158, although Kikuchi et al in view of Nishizawa et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 157, both fail to explicitly teach wherein the base is adhesively fixed to the circuit board, however, it should be noted that the base must inherently be fixed to the circuit board, wherein using an adhesive is a known technique in the art for affixing a base to a circuit board. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to fix the lens in optical alignment with the imaging element.
With regard to dependent claim 159, Kikuchi et al in view of Nishizawa et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim .

Claim 155 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (U.S. Patent Publication 2012/0182624), as applied to claim 153 above, and further in view of Lin et al (U.S. Patent Publication 2016/0139359).
With regard to dependent claim 155, Itou et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 153, but fails to teach such a camera module wherein the lens includes an edge-cut lens barrel.  In a related endeavor, Lin et al teaches a lens having at least one edge-cut lens (Figures 6A-E) wherein the lens includes an edge-cut lens barrel (Figure 9B, element 200), in which the edge-cut lens sheet is mounted, wherein the edge-cut lens barrel includes a chord edge portion and a circular edge portion (Figure 9B, element 230), and wherein the chord edge portion and the circular edge portion have different curvatures in their section edges (Figure 9B), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to mount the lens, as taught by Itou et al, in the edge-cut lens barrel, as taught by Lin et al, to eliminate stray light (page 4, paragraph [0071], lines 29-32).

162 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (U.S. Patent Publication 2012/0224267), as applied to claim 147 above, and further in view of Nishizawa et al (U.S. Patent Publication 2009/0168204).
With regard to dependent claim 162, Kikuchi et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 147, but fails to teach such a camera module wherein the photosensitive assembly includes at least one base, at least one photosensitive chip and at least one circuit board, and wherein the base is disposed on the circuit board so as to provide a mounting position, the photosensitive chip is electrically connected to the circuit board, and the lens is located in the photosensitive path of the photosensitive chip.  In a related endeavor, Nishizawa et al teaches a photosensitive assembly (Figure 7, element 20), wherein the photosensitive assembly includes at least one base (Figure 7, element 22b), at least one photosensitive chip (Figure 7, element 25) and at least one circuit board (Figure 7, element 30), and wherein the base is disposed on the circuit board so as to provide a mounting position (Figure 7), the photosensitive chip is electrically connected to the circuit board (Figurer 7, element 30a), and the lens is located in the photosensitive path of the photosensitive chip (Figure 8, element 2, the optical axis), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to mount the lens, as taught by Kikuchi et al, in the lens mount of the photosensitive assembly, as taught by Nishizawa et al, incorporate a lens and lens unit in an imaging device (page 1, paragraph [0001]).

163 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (U.S. Patent Publication 2012/0224267), as applied to claim 148 above, and further in view of Nishizawa et al (U.S. Patent Publication 2009/0168204).
With regard to dependent claim 163, Kikuchi et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 148, but fails to teach such a camera module wherein the photosensitive assembly includes at least one base, at least one photosensitive chip and at least one circuit board, and wherein the base is disposed on the circuit board so as to provide a mounting position, the photosensitive chip is electrically connected to the circuit board, and the lens is located in the photosensitive path of the photosensitive chip.  In a related endeavor, Nishizawa et al teaches a photosensitive assembly (Figure 7, element 20), wherein the photosensitive assembly includes at least one base (Figure 7, element 22b), at least one photosensitive chip (Figure 7, element 25) and at least one circuit board (Figure 7, element 30), and wherein the base is disposed on the circuit board so as to provide a mounting position (Figure 7), the photosensitive chip is electrically connected to the circuit board (Figurer 7, element 30a), and the lens is located in the photosensitive path of the photosensitive chip (Figure 8, element 2, the optical axis), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to mount the lens, as taught by Kikuchi et al, in the lens mount of the photosensitive assembly, as taught by Nishizawa et al, incorporate a lens and lens unit in an imaging device (page 1, paragraph [0001]).

164 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (U.S. Patent Publication 2012/0224267), as applied to claim 149 above, and further in view of Nishizawa et al (U.S. Patent Publication 2009/0168204).
With regard to dependent claim 164, Kikuchi et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 149, but fails to teach such a camera module wherein the photosensitive assembly includes at least one base, at least one photosensitive chip and at least one circuit board, and wherein the base is disposed on the circuit board so as to provide a mounting position, the photosensitive chip is electrically connected to the circuit board, and the lens is located in the photosensitive path of the photosensitive chip.  In a related endeavor, Nishizawa et al teaches a photosensitive assembly (Figure 7, element 20), wherein the photosensitive assembly includes at least one base (Figure 7, element 22b), at least one photosensitive chip (Figure 7, element 25) and at least one circuit board (Figure 7, element 30), and wherein the base is disposed on the circuit board so as to provide a mounting position (Figure 7), the photosensitive chip is electrically connected to the circuit board (Figurer 7, element 30a), and the lens is located in the photosensitive path of the photosensitive chip (Figure 8, element 2, the optical axis), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to mount the lens, as taught by Kikuchi et al, in the lens mount of the photosensitive assembly, as taught by Nishizawa et al, incorporate a lens and lens unit in an imaging device (page 1, paragraph [0001]).

165 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (U.S. Patent Publication 2012/0224267), as applied to claim 150 above, and further in view of Nishizawa et al (U.S. Patent Publication 2009/0168204).
With regard to dependent claim 165, Kikuchi et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 150, but fails to teach such a camera module wherein the photosensitive assembly includes at least one base, at least one photosensitive chip and at least one circuit board, and wherein the base is disposed on the circuit board so as to provide a mounting position, the photosensitive chip is electrically connected to the circuit board, and the lens is located in the photosensitive path of the photosensitive chip.  In a related endeavor, Nishizawa et al teaches a photosensitive assembly (Figure 7, element 20), wherein the photosensitive assembly includes at least one base (Figure 7, element 22b), at least one photosensitive chip (Figure 7, element 25) and at least one circuit board (Figure 7, element 30), and wherein the base is disposed on the circuit board so as to provide a mounting position (Figure 7), the photosensitive chip is electrically connected to the circuit board (Figurer 7, element 30a), and the lens is located in the photosensitive path of the photosensitive chip (Figure 8, element 2, the optical axis), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to mount the lens, as taught by Kikuchi et al, in the lens mount of the photosensitive assembly, as taught by Nishizawa et al, incorporate a lens and lens unit in an imaging device (page 1, paragraph [0001]).



Allowable Subject Matter
Claims 160 and 161 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a camera module, characterized in that it comprises: a lens, which includes at least one edge-cut lens sheet, wherein the edge-cut lens sheet includes at least one chord edge and at least one circular edge, wherein the chord edge and the circular edge are adjacently connected to each other, and wherein the chord edge and the circular edge have different curvatures; and a photosensitive assembly, wherein the lens is in the photosensitive path of the photosensitive assembly, the prior art fails to teach such a camera module: wherein the circuit board includes a circuit board main body and at least one electronic element, wherein at least one of the electronic elements is disposed at the bottom of the circuit board main body, as claimed in dependent claim 160; or wherein the circuit board has a sinking region, in which the photosensitive chip is sunkenly disposed, wherein the sinking region is selected as a groove or a through hole, as claimed in dependent claim 161.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nomura et al (U.S. Patent Number 5,905,599) and Castro et al (U.S. Patent Publication 2015/0309217) both teach an optical lens having a cut-edge.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
08 February 2022